Citation Nr: 0924403	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-09 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
18, 2003, for the grant of service connection for chronic 
fatigue syndrome.  

2.  Entitlement to an effective date earlier than December 
18, 2003, for the grant of service connection for 
fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for an effective date earlier than December 
18, 2003, for service connection for chronic fatigue syndrome 
and fibromyalgia.  

In January 2009, the Board remanded the appeal to provide the 
Veteran with an opportunity for a Travel Board or 
videoconference hearing.  In April 2009, the Veteran 
submitted a signed written statement expressly indicating 
that he was withdrawing his hearing request.  Therefore, no 
further development with regard to a hearing is necessary.  
See 38 C.F.R. § 20.704 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
Operations from November 1990 to April 1991.  He was 
discharged from active duty in June 1996.

2.  The preponderance of the evidence reflects that the 
Veteran filed informal claims for entitlement to service 
connection for chronic fatigue syndrome and fibromyalgia 
(claimed as pain and swelling in both feet, joint pain of the 
knees, hands, and fingers, muscle spasms in the upper back 
and lower body (also claimed as back pain with limited 
motion) and situational stress with insomnia (also claimed as 
nerves, loss of memory, and trouble concentrating)), on May 
12, 2003. 

3.  The Veteran filed formal claims for entitlement to 
service connection for chronic fatigue syndrome and 
fibromyalgia on December 18, 2003.

4.  Service connection for chronic fatigue syndrome and 
fibromyalgia was granted in a December 2004 rating decision, 
effective December 18, 2003.


CONCLUSION OF LAW

1.  The criteria for an earlier effective date of May 12, 
2003, for the grant of service connection for chronic fatigue 
syndrome, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 
19.118 (1998), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).

2.  The criteria for an earlier effective date of May 12, 
2003, for the grant of service connection for fibromyalgia, 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 (1998), 
38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 
413 (1999).

The issues now on appeal arose from the RO's grant of service 
connection for chronic fatigue syndrome and fibromyalgia on a 
presumptive basis under the provisions pertaining to Persian 
Gulf Veterans.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Parenthetically, the Board observes that, under those 
provisions, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2008).  For purposes of 
38 C.F.R. § 3.317, there are three types of qualifying 
chronic disabilities: (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); and (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service-connection.  

The Board is cognizant that the current version of 38 C.F.R. 
§ 3.317, recognizing chronic fatigue syndrome and 
fibromyalgia as qualifying chronic disabilities subject to 
presumptive service connection, did not take effect in until 
March 1, 2002.  68 Fed. Reg. 34539-34543 (June 10, 2003) 
(codified at 38 C.F.R. § 3.317 (2008)). Nevertheless, the 
Veteran in this case does not contend that he is entitled to 
an effective date of service connection for chronic fatigue 
syndrome and fibromyalgia earlier than March 1, 2002, and 
therefore the Board need not consider the provisions 
pertaining to Persian Gulf Veterans in effect prior to that 
date.

The Veteran's personnel records reflect that he had service 
in the Southwest Asia Theater of Operations from November 
1990 to April 1991.  He was discharged from active duty in 
June 1996.  On May 12, 2003, he filed claims for service 
connection for chronic disabilities manifested by symptoms 
including pain and swelling in both feet, joint pain of the 
knees, hands, and fingers, muscle spasms in the upper back 
and lower body (also claimed as back pain with limited 
motion), and situational stress with insomnia (also claimed 
as nerves, loss of memory, and trouble concentrating).  While 
those claims were pending before the RO, the Veteran filed 
formal claims for service connection for chronic fatigue 
syndrome and fibromyalgia, which were received on December 
18, 2003.  

In a January 2004 rating decision, the RO denied the 
Veteran's May 2003 claims for service connection on the 
grounds that his claimed symptoms were not shown in service.  
Thereafter, in a December 2004 rating decision, the RO 
granted service connection for chronic fatigue syndrome and 
fibromyalgia, effective December 18, 2003, the date that his 
formal claims were received.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

The Veteran acknowledges that he did not submit formal claims 
for service connection for chronic fatigue syndrome and 
fibromyalgia until December 18, 2003.  Nevertheless, he 
asserts that, in his May 12, 2003, claims, he essentially 
described the symptoms that were later diagnosed as chronic 
fatigue syndrome and fibromyalgia.  On that basis, the 
Veteran contends that those claims filed on May 12, 2003, 
constituted informal claims for chronic fatigue syndrome and 
fibromyalgia and that service connection for those medically 
unexplained chronic multisymptom illnesses should have been 
made effective on that earlier date.

The record reflects that, since May 2004, the Veteran has 
been under the care of private physicians for complaints of 
frequent and severe headaches, muscle spasms, muscle aches, 
joint and nerve pains, insomnia, severe fatigue, twitching, 
tremors, paresthesias, and poor cognitive abilities.  Based 
on his reported symptoms, a review of his service records, 
and clinical evaluation, he was officially diagnosed with 
chronic fatigue syndrome and fibromyalgia in June 2004.  
Additionally, in statements dated in August and October 2004, 
two of the Veteran's private physicians indicated that his 
chronic fatigue syndrome and fibromyalgia symptoms arose 
during his service in the Southwest Asia Theater of 
Operations and that those symptoms had progressively worsened 
since his discharge, becoming "totally debilitating around 
September of 2002."

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for chronic 
fatigue syndrome and fibromyalgia were submitted prior to 
December 18, 2003, the Board finds that the Veteran did 
indeed file informal claims for benefits related to chronic 
fatigue syndrome and fibromyalgia on May 12, 2003.  On that 
date, the Veteran submitted claims for service connection for 
chronic disabilities predicated on symptoms including joint 
and nerve pain, muscle spasms, insomnia, and related physical 
and cognitive problems.  In so doing, the Veteran 
demonstrated that he was interested primarily in the benefits 
to which he might be entitled as a result of those symptoms, 
which were later diagnosed as chronic fatigue syndrome and 
fibromyalgia.  Accordingly, the Board finds that the 
Veteran's May 12, 2003, claims satisfy the requirements for 
informal claims for benefits related to chronic fatigue 
syndrome and fibromyalgia.  The Board recognizes that the 
Veteran did not specifically identify those disabilities when 
he filed his claims in May 2003.  Nevertheless, an informal 
claim need not expressly identify the benefit sought, or the 
provision which corresponds to the benefits sought, but 
rather need only evidence a belief that entitlement to 
benefits exists.  38 C.F.R. §§ 3.1(p), 3.155(a); Douglas v. 
Derwinski, 2 Vet. App. 103 (1992); Douglas v. Derwinski, 2 
Vet. App. 435 (1992); Akles v. Derwinski, 1 Vet. App. 118 
(1991) (to require that Veterans enumerate which sections 
they found applicable to their requests for benefits would 
change the nonadversarial atmosphere in which VA claims are 
adjudicated).  The May 12, 2003, claims clearly indicated 
that the Veteran believed he was entitled to benefits as a 
result of symptoms related to chronic fatigue syndrome and 
fibromyalgia.  Accordingly, the Board finds in this case that 
those earlier claims met the criteria for informal claims for 
service connection for chronic fatigue syndrome and 
fibromyalgia.

The next question before the Board is whether formal claims 
for service connection for chronic fatigue syndrome and 
fibromyalgia were received within one year of the filing of 
the informal claims for benefits.  38 C.F.R. § 3.155; Norris 
v. West, 12 Vet. App. 413 (1999).  As previously noted, the 
Veteran filed formal service connection claims for those 
disabilities that were received on December 18, 2003.  Since 
those formal claims were received within one year after the 
Veteran filed what has been determined to be his informal 
claims for service connection for chronic fatigue syndrome 
and fibromyalgia, and given that the informal claims had not 
yet been adjudicated at the time the Veteran submitted his 
formal claims, the latter will be considered filed as of May 
12, 2003, the date of receipt of the informal claims.  
38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 413 
(1999).

Having determined that the Veteran's current claims for 
service connection for chronic fatigue syndrome and 
fibromyalgia were filed on May 12, 2003, the Board must now 
consider whether the Veteran had those disabilities prior to 
or as of that date.  The Board acknowledges that, at the time 
the Veteran filed his May 2003 claims, he had not yet been 
officially diagnosed with chronic fatigue syndrome and 
fibromyalgia.  Nevertheless, the symptoms that he reported in 
his May 2003 claims formed the bases for his subsequent 
diagnoses of those disabilities.  Moreover, the private 
physicians who diagnosed and treated the Veteran for chronic 
fatigue syndrome and fibromyalgia indicated that those 
disabilities had their onset during his service in the 
Southwest Asia Theater of Operations and that they had become 
totally debilitating by September 2002.  Accordingly, the 
Board finds that the preponderance of the evidence 
demonstrates that the Veteran had chronic fatigue syndrome 
and fibromyalgia on May 12, 2003, when he filed his informal 
claims for service connection.  It follows, therefore, that 
the correct effective date of service connection for those 
disabilities is May 12, 2003.

In light of the foregoing, the Board finds that on May 12, 
2003, when the Veteran filed his initial claims, he had 
chronic fatigue syndrome and fibromyalgia, which are 
recognized as having been incurred in service under the 
presumption afforded by 38 C.F.R. § 3.317.  38 U.S.C.A. §§ 
1117, 1118; 38 C.F.R. § 3.317.  Thus, the Board finds that 
the correct retroactive effective date for service connection 
for chronic fatigue syndrome and fibromyalgia is May 12, 
2003, the date of those initial claims.  All reasonable doubt 
has been resolved in favor the Veteran in making this 
decision.  An effective date earlier than May 12, 2003, is 
not warranted because there are no earlier claims for 
benefits of record.  

ORDER

An earlier effective date of May 12, 2003, for the grant of 
service connection for chronic fatigue syndrome is granted.

An earlier effective date of May 12, 2003, for the grant of 
service connection for fibromyalgia is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


